EXHIBIT 10.42

 

AMENDED AND RESTATED DIRECTOR DESIGNATION AGREEMENT

 

This Amended and Restated Director Designation Agreement, dated as of February
1, 2003 (this “Agreement”), is hereby entered into by and among XM Satellite
Radio Holdings Inc., a corporation duly organized under the laws of the State of
Delaware (the “Company”); AEA XM Investors I LLC, AEA XM Investors II LLC, AEA
XM Investors IA LLC and AEA XM Investors IIA LLC, each a limited liability
company organized under the laws of the State of Delaware (individually or
collectively “AEA XM”); Clear Channel Investments, Inc., a corporation duly
organized under the laws of the State of Nevada (“Clear Channel”);; Hughes
Electronics Corporation, corporation duly organized under the laws of Delaware
(“Hughes”); American Honda Motor Co., Inc., a corporation duly organized under
the laws of the State of California (“Honda”); and Madison Dearborn Capital
Partners III, L.P. (“Madison Capital”), Madison Dearborn Special Equity III,
L.P. (“Madison Equity”), and Special Advisors Fund I, LLC (“Madison Advisors”
and, collectively with Madison Capital and Madison Equity, each an entity duly
organized under the laws of the State of Delaware, “Madison”).  AEA XM, Clear
Channel, Honda, Hughes and Madison are collectively referred to herein as the
“Investors.”  The Company and the Investors are collectively referred to herein
as the “Parties.”  Columbia XM Radio Partners, LLC, a limited liability company
duly organized under the laws of the Commonwealth of Virginia (“Columbia Radio
Partners”), Columbia XM Satellite Partners III, LLC, a limited liability company
duly organized under the laws of the Commonwealth of Virginia (“Columbia
Satellite Partners”), Columbia Capital Equity Partners III (QP), L.P. (“Columbia
Equity Partners III”) and Columbia Capital Equity Partners II (QP), L.P.
(“Columbia Equity Partners II”), each a limited partnership duly organized under
the laws of the State of Delaware, who were parties to the January 2003
Agreement (as defined below), are becoming parties hereto solely for the
purposes of agreeing to the amendment and restatement of the January 2003
Agreement by this Agreement and terminating their respective rights and
obligations hereunder.  Upon effectiveness of this Agreement, each of Columbia
Radio Partners, Columbia Satellite Partners, Columbia Equity Partners II and
Columbia Equity Partners III shall cease to be a party to this Agreement and all
of its respective rights and obligations hereunder shall be terminated.

 

WITNESSETH

 

WHEREAS, the Company, the Investors, Columbia Radio Partners, Columbia Satellite
Partners, Columbia Equity Partners II and Columbia Equity Partners III are
parties to a Director Designation Agreement, dated January 28, 2003 (the
“January 2003 Agreement”), that relates to the designation of the Company’s
directors; and

 

WHEREAS, the Company and each of the Investors believe it to be in the best
interests of the Company and the mutual best interests of each of the Investors
to continue to have certain agreements with respect to the designation of
directors of the Company.

 

NOW, THEREFORE, in consideration for the mutual covenants contained herein, the
adequacy, receipt, and sufficiency of which are hereby acknowledged, the
undersigned hereby agree as follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I.

DEFINITIONS

 

Section 1.1             Definitions.

 

Affiliate: means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.  For purposes of
Section 2.1, a member of a limited liability company or a partner of a
partnership shall be deemed an Affiliate of said company or partnership.

 

Board or Board of Directors: means the Board of Directors of the Company or a
committee consisting of one or more directors lawfully exercising the powers of
the Board.

 

Business Day: means any day other than a Saturday, Sunday or any other day on
which commercial banks are authorized or required by law to be closed in New
York City or the District of Columbia.

 

Capital Stock: means any and all securities, shares, interests, warrants,
options, rights to acquire equity or equity-linked securities of the Company,
participations or other equivalents (however designated, whether voting or
non-voting) in equity of the Company, whether issued by the Company or its
Subsidiaries, and whether now outstanding or issued subsequently hereto,
including, without limitation, all series and classes of Common Stock and
preferred stock of the Company, and all Convertible Securities, including the
Series A Convertible Preferred Stock, the Series B Convertible Preferred Stock,
the Series C Convertible Preferred Stock and the 10% Senior Secured Discount
Convertible Notes due 2009 of the Company and its wholly owned subsidiary XM
Satellite Radio Inc. (the “New Notes”).

 

Class A Common Stock:  means the Class A Common Stock, par value $0.01 per
share, of the Company having one (1) vote per share.

 

Common Stock: means all classes and series of the common stock of the Company,
any stock into which such common stock shall have been changed or converted or
any stock resulting from any capital reorganization or reclassification of such
common stock, and all other stock of any class or classes (however designated)
of the Company, the holders of which have the right, without limitation as to
amount, either to all or to a share of the balance of current dividends and
liquidating dividends after the payment of dividends and distributions of any
shares entitled to preference.

 

Common Stock Deemed Outstanding: means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock

 

2

--------------------------------------------------------------------------------


 

issuable upon the conversion, exchange, or exercise in full, of all Convertible
Securities, whether or not the Convertible Securities are convertible into or
exercisable or exchangeable for Common Stock at such time.

 

Convertible Securities: means securities or obligations that are exercisable
for, convertible into or exchangeable for shares of Common Stock.  The term
includes options, warrants or other rights to subscribe for or purchase Common
Stock or to subscribe for or purchase other securities or obligations that are
convertible into or exercisable or exchangeable for Common Stock, including,
without limitation, the Series A Convertible Preferred Stock, the Series B
Convertible Preferred Stock, the Series C Convertible Preferred Stock and the
New Notes.

 

Person: means any individual, partnership, corporation, joint venture, limited
liability company, association, trust, unincorporated organization, or a
government or agency or political subdivision thereof.

 

Series A Convertible Preferred Stock: means the Series A Convertible Preferred
Stock, par value $1.00 per share, of the Company having zero (0) votes per
share.

 

Series B Convertible Preferred Stock: means the Series B Convertible Redeemable
Preferred Stock, par value $.01 per share, of the Company having zero (0) votes
per share.

 

Series C Convertible Preferred Stock: means the Series C Convertible Redeemable
Preferred Stock, par value $.01 per share, of the Company, having the same
voting rights as the Class A Common Stock determined on an as converted basis.

 

Series C Purchase Agreement: means the Series C Convertible Preferred Stock
Purchase Agreement, dated as of July 7, 2000, by and among the Company and the
investors named therein.

 

Subsidiary: means, with respect to any Person, any corporation, association or
other business entity of which more than fifty percent (50%) of the voting power
of the outstanding Capital Stock is owned, directly or indirectly, by such
Person or one or other Subsidiaries of such Person.

 


ARTICLE II.

CORPORATE GOVERNANCE; VOTING AGREEMENT

 

Section 2.1             Board of Directors.

 

(a)           The Board of Directors and the board of directors of XM Satellite
Radio Inc. and any other material Subsidiary of the Company (other than the
board of any joint venture with Sirius Satellite Radio Inc. so long as the
Company’s management provides regular reports to the Board of Directors as to
the status of any such joint venture) (collectively, the “Boards of Directors”)
shall consist of at least seven (7) members, of whom:

 

3

--------------------------------------------------------------------------------


 

(i)            one (1) member shall be designated by Clear Channel;

 

(ii)           one (1) member shall be the President and CEO of the Company;

 

(iii)          one (1) member shall be the Chairman of the Company;

 

(iv)          two (2) members shall be independent directors of recognized
industry expertise and stature both of whom shall be approved by the Investors
who hold a majority of the Common Stock Deemed Outstanding that is held by the
Investors;

 

(v)           one (1) member shall be designated by AEA XM who shall be
appointed to any Audit Committee and Executive Committee (subject to meeting the
Nasdaq Stock Market’s Audit Committee and Charter requirements); and

 

(vi)          at Honda’s option, one (1) member shall be designated by Honda who
shall be appointed to any Executive or comparable committee of the Boards of
Directors.

 

(b)                                 Each Investor agrees to vote its voting
securities of the Company in favor of the persons nominated in accordance with
the provisions herein.  The rights of Clear Channel to designate a director and
approve the appointment of independent directors pursuant to this Section 2.1
shall continue for so long as Clear Channel holds (A) in excess of 5% of the
Common Stock Deemed Outstanding or (B) the full amount of its original
investment in the Company.  The right of AEA XM to designate a director and
approve the appointment of independent directors shall continue for so long as
AEA XM (or its Affiliates) holds at least 50% of the stock that it originally
purchased under the Series C Purchase Agreement, either in Series C Convertible
Preferred Stock or as converted into Class A Common Stock.  The right of Honda
to designate a director and approve the appointment of independent directors
shall continue for so long as Honda (or any of its Affiliates) retains at least
50% of its investment, including debt and equity securities, in the Company
(measured by the purchase price paid by Honda for such securities and without
regard to (i) whether or not such securities have been converted into any other
security of the Company or (ii) the current market value of any such securities)
as of the date hereof.

 

(c)                                  The right of Clear Channel to designate a
director pursuant to Section 2.1(a)(i) also shall terminate, and any director
designated by Clear Channel shall promptly resign from the Boards of Directors,
if a majority of the ownership interests of Clear Channel cease to be owned,
directly or indirectly, by Clear Channel Communications, Inc.

 

Section 2.2             Removal of Directors.  The Investors agree to vote so
that each member of the Board of Directors nominated or designated in accordance
with Section 2.1 shall serve as a director of the Company until removed, upon
the instructions of the Party designating such director, and each Party agrees
to vote its shares of Common Stock in accordance with such directions.  To the
extent permitted by law, each Investor agrees not to take any action to remove
or replace (and to use all reasonable efforts to cause the Board of Directors
not to replace), with or without cause, any director of the Company that has not
been designated for removal or replacement by the Party having originally
nominated or designated such director.

 

4

--------------------------------------------------------------------------------


 

Section 2.3             No Group.  It is the intent of the Investors that no
“group” (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) shall be formed as a result of this Agreement.

 

Section 2.4             Partial Termination.  If the Investors at any time
beneficially own in excess of 50% of the voting securities of the Company, then
this Agreement shall terminate automatically as to the following, in all
respects, first, Clear Channel, second (if necessary), Madison, and, third (if
necessary), AEA XM until the remaining Investors beneficially own 50% or less of
the voting securities of the Company.  The Parties shall take all actions to
reflect any such partial termination as may be reasonably requested by the
Company or any other Party.  Thirty (30) days prior to a date for payment of
interest (an “Interest Payment”) under any of (i) the New Notes, (ii) the Series
GM 10% Senior Secured Convertible Notes due 2009 of the Company and XM Satellite
Radio Inc., and (iii) the Credit Agreement among the Company, XM Satellite Radio
Inc. and General Motors Corporation, the Company shall calculate the Investors’
beneficial ownership of voting securities of the Company (with a copy of such
calculation to be furnished to each of the Investors).  Each Investor shall
provide the Company with at least ten (10) days prior written notice of its
intent to purchase any voting securities of the Company.  If any proposed
purchase of voting securities or Interest Payment would cause the beneficial
ownership of the Investors to be in excess of 50%, then the Parties shall take
such actions as necessary to remove Investors as Parties to this Agreement in
the order set forth above.

 

Section 2.5             Transfers.  Any assignment or transfer by an Investor to
a single transferee or a group of Affiliated transferees, whether in a single
transaction or a series of related transactions, of:

 

(i) Convertible Securities representing more than 1% of the Common Stock Deemed
Outstanding, other than Common Stock sold pursuant to an effective registration
statement or Rule 144 or Rule 145 under the Securities Act of 1934, as amended,
or

 

(ii) any New Notes

 

shall be subject to the assumption by such transferee of the obligation to vote
its Common Stock as provided herein and the obligation to require the same in
subsequent such assignments or transfers.

 

ARTICLE III.

 

CERTAIN REPRESENTATIONS

 

Each Party hereby represents and warrants on behalf of itself to each other
Party that:

 

Section 3.1             Existence and Power.

 

(a)           it is an entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation;

 

5

--------------------------------------------------------------------------------


 

(b)           it has the power and authority to own its assets, carry on its
business and execute, deliver, and perform its obligations under this Agreement;
and

 

(c)           it is duly qualified to do business and is licensed and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license except where such failure to qualify would not have a material
adverse effect on the business or financial condition of such Party.

 

Section 3.2             Due Authorization; No Contravention.  The execution,
delivery and performance by it of this Agreement have been duly authorized by
all necessary action, and do not and will not:

 

(a)           Breach or violate the terms of its certificate of incorporation
(or similar constituent document) or bylaws (or similar constituent document);

 

(b)           Breach or violate the terms of any material agreement to which it
is party; or

 

(c)           Violate any law or regulation applicable to it, including but not
limited to the Communications Act and the rules and regulations promulgated from
time to time by the Federal Communications Commission (or any successor agency
thereto).

 

Section 3.3             Binding Effect.  This Agreement has been duly authorized
(to the extent such Party is an entity), executed and delivered by such Party
and constitutes the legal, valid and binding obligation of such Party
enforceable against such Party in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

ARTICLE IV.

 

MISCELLANEOUS

 

Section 4.1             Notices.  Except as otherwise provided in this
Agreement, notices and other communications under this Agreement shall be in
writing and shall be deemed properly served if: (i) mailed by registered or
certified mail, return receipt requested, (ii) delivered by a recognized
overnight courier service, (iii) delivered personally, or (iv) sent by facsimile
transmission addressed to each Party at its address for notices specified on
Schedule I attached hereto, or at such other address, or to the attention of
such officer, as any Party shall have furnished to each other Party in writing
pursuant to this Section 4.1.  Such notice shall be deemed to have been
received:  (i) three (3) Business Days after the date of mailing if sent by
certified or registered mail, (ii) one (1) Business Day after the date of
delivery if sent by overnight courier, (iii) the date of delivery if personally
delivered, or (iv) the next succeeding Business Day after transmission by
facsimile with confirmation of receipt.

 

Section 4.2             Amendment.  Any term of this Agreement may be amended
only with the written consent of (a) the Company, (b) Investors holding, (i) in
the case of amendments to provisions of this Agreement generally, 75% of the
aggregate of the Common Stock Deemed

 

6

--------------------------------------------------------------------------------


 

Outstanding held by Investors, and (ii) in the case of any non-material change
or technical correction of this Agreement, a majority of the aggregate of the
Common Stock Deemed Outstanding held by Investors, and (c) in the case of
amendments to any provision of Section 2.1 which adversely affect the right of
any Investor to designate one or more directors, in addition to the consents
listed in clauses (a) and (b) of this Section, the Investor having the right
that would be adversely affected; provided, however, that in the event the
rights, preferences or obligations hereunder of one or more Investors are being
amended in a manner that is materially adverse to such Investors and in a manner
that is different from those of other Investors, such rights, preferences or
obligations may be so amended only with the consent of the Investors holding at
least 75% in the aggregate of the Common Stock Deemed Outstanding held by
Investors whose rights, preferences or obligations are being materially
adversely amended in such different manner. Any amendment effected in accordance
with this Section 4.2 shall be binding upon any future transferee of an Investor
and the Company.

 

Section 4.3             Specific Performance.  Each Party acknowledges (i) that
it will be impossible to measure in money the damage to each other Party if any
of them or any legal representative of any Party fails to comply with any of the
provisions of this Agreement, (ii) that every such provision is material, and
(iii) that in the event of any such failure, the Company and the Investors will
not have an adequate remedy at law or in damages.  Accordingly, each Party
hereto consents to the issuance of an injunction or the enforcement of other
equitable remedies against it at the suit of an aggrieved Party without the
posting of any bond or other security, to compel specific performance of all of
the terms hereof, and waives any defense thereto, including, without limitation,
the defenses of (i) failure of consideration, (ii) breach of any other provision
of this Agreement and (iii) availability or relief in damages.

 

Section 4.4             GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING
EFFECT TO ANY CONFLICT OF LAW PROVISIONS THEREOF.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT (i) IT IS A KNOWLEDGEABLE, INFORMED,
SOPHISTICATED BUSINESS ENTITY CAPABLE OF UNDERSTANDING AND EVALUATING THE
PROVISIONS SET FORTH IN THIS AGREEMENT, AND (ii) IT HAS BEEN REPRESENTED BY SUCH
COUNSEL AND OTHER ADVISORS OF ITS CHOOSING AS IT HAS DEEMED APPROPRIATE IN
CONNECTION WITH ITS DECISION TO ENTER INTO THIS AGREEMENT.

 

Section 4.5             Parties In Interest.  This Agreement shall be binding
upon and shall inure to the benefit of each Party and their respective
successors and permitted assigns as provided for herein, and by their signatures
hereto, and each Party intends to and does hereby become bound.  Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any Person other than the Parties hereto and their respective successors
and assigns any legal or equitable right, remedy or claim under or in or in
respect of this Agreement or any provision herein contained.

 

7

--------------------------------------------------------------------------------


 

Section 4.6             Severability of Provisions.  In case any one or more of
the provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

Section 4.7             Plural; Singular.  When used herein, the singular of
each term includes the plural and the plural of each term includes the singular.

 

Section 4.8             Counterparts.  This Agreement may be executed in any
number of counterparts all of which taken together shall constitute one
agreement and any Party hereto may execute this Agreement by signing any such
counterpart.

 

Section 4.9             Descriptive Headings.  The descriptive headings of the
several sections of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

Section 4.10           Future Assurances.  Each Party shall execute and deliver
all such future instruments and take such other and further action as may be
reasonably necessary or appropriate to carry out the provisions of this
Agreement and the intention of the Parties as expressed herein.

 

Section 4.11           Termination.  This Agreement shall be immediately
terminated upon any of the following:  (i) the unanimous written consent to the
termination hereof by the Parties hereto, (ii) the dissolution, bankruptcy or
receivership of the Company, or (iii) at such time as only one (1) Investor
remains a Party hereto.  This Agreement shall be immediately terminated in all
respects as to any Investor that transfers 95% or more of its Capital Stock to
any Person that is not an Affiliate of such Investor.

 

Section 4.12           Amendment and Restatement.  This Agreement hereby
restates, amends and supersedes the January 2003 Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly signed as
of the date first above written.

 

 

XM SATELLITE RADIO HOLDINGS INC.

 

 

 

 

 

By:

 /s/ Joseph M. Titlebaum

 

 

Name: Joseph M. Titlebaum

 

Title: EVP, General Counsel and Secretary

 

 

Agreement to Elect Directors Signature Page

 

9

--------------------------------------------------------------------------------


 

 

CLEAR CHANNEL INVESTMENTS, INC.

 

 

 

 

 

By:

 /s/ Randall Mays

 

 

Name: Randall Mays

 

Title:  Executive VP and CFO

 

 

Director Designation Agreement Signature Page

 

10

--------------------------------------------------------------------------------


 

HUGHES ELECTRONICS CORPORATION

 

 

 

 

 

By:

 /s/ Patrick T. Doyle

 

 

Name: Patrick T. Doyle

 

Title:  Vice President, Treasurer and Controller

 

 

Director Designation Agreement Signature Page

 

11

--------------------------------------------------------------------------------


 

AMERICAN HONDA MOTOR CO., INC.

 

 

 

 

 

By:

 /s/ Thomas G. Elliott

 

 

Name: Thomas G. Elliott

 

Title:  Executive Vice President

 

 

Director Designation Agreement Signature Page

 

12

--------------------------------------------------------------------------------


 

AEA XM INVESTORS I LLC

AEA XM INVESTORS II LLC

By AEA XM Investors I LP, its Sole Member

By AEA XM Investors II LP, its Sole Member

By AEA XM Investors Inc., its General Partner

By AEA XM Investors Inc., its General Partner

 

 

 

 

By:

/s/ Roger C. Freeman

 

By:

/s/ Roger C. Freeman

 

Name: Roger C. Freeman

Name: Roger C. Freeman

Title:  President

Title: President

 

 

 

 

AEA XM INVESTORS IA LLC

AEA XM INVESTORS IIA LLC

By AEA XM Investors IA LP, its Sole Member

By AEA XM Investors IIA LP, its Sole Member

By AEA XM Investors Inc., its General Partner

By AEA XM Investors Inc., its General Partner

 

 

 

 

By:

/s/ Roger C. Freeman

 

By:

/s/ Roger C. Freeman

 

Name: Roger C. Freeman

Name: Roger C. Freeman

Title:  President

Title: President

 

Director Designation Agreement Signature Page

 

13

--------------------------------------------------------------------------------


 

 

COLUMBIA XM RADIO PARTNERS, LLC

COLUMBIA XM SATELLITE PARTNERS III, LLC

By Columbia Capital LLC, its Managing Member

By:

 

 

By:

 

 

By:

 

 

Name:

Name:

Title: 

Title:

 

 

COLUMBIA CAPITAL EQUITY PARTNERS III

COLUMBIA CAPITAL EQUITY PARTNERS II

(QP), L.P.,

(QP), L.P.,

By: Columbia Capital Equity Partners III, L.P., its
General Partner

By: Columbia Capital Equity Partners III, L.P., its
General Partner

 

 

By:

 

 

By:

 

 

Name:

Name:

Title: 

Title:

 

Director Designation Agreement Signature Page

 

14

--------------------------------------------------------------------------------


 

MADISON DEARBORN CAPITAL PARTNERS III, L.P.

MADISON DEARBORN SPECIAL EQUITY III, L.P.

By Madison Dearborn Partners III, L.P., its general partner

By Madison Dearborn Partners III, L.P., its general partner

By Madison Dearborn Partners LLC, its general partner

By Madison Dearborn Partners LLC, its general partner

 

 

 

 

By:

/s/ James N. Perry, Jr.

 

By:

/s/ James N. Perry, Jr.

 

Name:

Name:

Title: 

Title:

 

 

SPECIAL ADVISORS FUND I, LLC

 

By Madison Dearborn Partners III, L.P., its manager

 

By Madison Dearborn Partners LLC, its general partner

 

 

 

 

 

By:

/s/ James N. Perry, Jr.

 

 

Name:

 

Title: 

 

 

Director Designation Agreement Signature Page

 

15

--------------------------------------------------------------------------------


 

SCHEDULE I

 

NAMES, ADDRESSES AND FACSIMILE NUMBERS OF PARTIES

 

The Company:

 

XM Satellite Radio Holdings Inc.

1500 Eckington Place, N.E.

Washington, DC  20002

Attention:  Joseph M. Titlebaum, Esq.

 

202-380-4500

 

 

 

 

 

Clear Channel:

 

Clear Channel Investments, Inc.

200 E. Basse Road

San Antonio, TX  78209

Attention:  Ken Wyker, Esq.

 

210-822-2299

 

 

 

 

 

AEA XM:

 

AEA Investors Inc.

65 E. 55th Street

New York, New York 10022

Attention:  General Counsel

 

212-702-0518

 

 

 

 

 

Columbia:

 

Columbia Capital LLC

201 North Union Street, Suite 300

Alexandria, Virginia 22314

Attention:  Mr. James B. Fleming

 

703-519-3904

 

 

 

 

 

Honda:

 

America Honda Motor Co., Inc.

1919 Torrance Boulevard

Torrance, California 90501-2746

Attention: Shinichi Sakamoto

 

310-783-2210

 

 

 

 

 

 

 

Honda North America, Inc.

700 Van Ness Avenue

Torrance, California 90501

Attention:  Law Department

 

310-781-4970

 

 

 

 

 

 

 

 

 

 

Hughes:

 

200 N. Sepulveda Boulevard

El Segundo, California 90245

 

310-640-1734

 

 

 

 

 

Madison:

 

Madison Dearborn Partners, Inc.

Three First National Plaza
Chicago, Illinois 60602

Attention:  Mr. James N. Perry

 

312-895-1221

 

16

--------------------------------------------------------------------------------